This ease is akin to the case of E.M. Billings, Plaintiff in Error, v. News Publishing Company of Enid, Defendant in Error, No. 14444, decided this day, and all the evidence in that case was submitted as the evidence in this case under the following stipulation:
"It is admitted by the parties hereto that the account against the Billings Theatre and American Theatre due the Eagle Printing  Publishing Company, the plaintiff, is the sum of $550.86, leaving, however, for the decision of the court the question on the facts as to whether the defendant E.M. Billings is liable therefor.
"It is stipulated and agreed by and between the plaintiff herein and the defendant Mrs. E.M. Billings that the testimony offered in case No. 5311, News Publishing Company of Enid, a corporation, Plaintiff, v. E.M. Billings and Walter S. Billings, Defendants, may be offered and received as the testimony -in this case, and that the deposition of W.S. Billings taken and filed in this case be offered in evidence herein and marked Exhibit 'I.' "
In addition to the testimony of E.C. Dunlap, referred to in cause No. 14444, W.D. *Page 169 
Frantz, a representative of the Eagle Printing  Publishing Company, testified that he had a conversation with Mrs. Billings, a short time after suit had been filed on both accounts, in which she said that she wanted to pay the accounts of the American Theatre, but that she wanted the other account to go to judgment, as that was the only way in which she could get her money out of Walter's estate; that if she paid it out of her own funds, she would lose it.
Mrs. Billings, testifying in regard to this conversation, said:
"Yes, that was about as Mr. Frantz stated it, except that I really don't know that I told Mr. Frantz, but the reason I wanted to pay that American, that I expected that we might operate it at that time the theatre was closed and that if we operated it ourselves, opened it up ourselves and operated that we probably would want to do some advertising and we wanted to be friendly, and for that reason I was going to pay that. Now whether I told that to Mr. Frantz or whether I just had it in mind, I don't know, but it was my reason for paying it. Otherwise, I don't think I would have paid it."
What we have said in the News Publishing Company Case, supra, is in all respects applicable to this case, and on the authority of that case, the judgment herein is affirmed.
JOHNSON.C. J., and KENNAMER, COCHRAN, BRANSON, and HARRISON. JJ., concur.